Title: From George Washington to Henry Laurens, 24 July 1778
From: Washington, George
To: Laurens, Henry


          
            ⟨Dr Sir
            Camp near White plains July the 24th 1778
          
          I had yesterday the pleasure to receive your favor of the 18th Instant with the
            inclosure and packets, which you mentioned.
          I should have been sorry, if you or Monsieur Gerard had found the smallest difficulty
            in recommending the packets for the Count D’Estaing to my care; and I am happy to inform
            you, that they will meet with a speedy and safe conveyance to him by an Officer, who has
            set off for Rhode Island.
          It is very pleasing as well as interesting, to hear that prizes are already finding the
            way into the Delaware. The event seems the more agreable, as that Navigation but
            yesterday as it were, could scarcely contain the Enemy’s fleet and their numerous
            captures, which were constantly crouding in. Happy change! and I should hope, that the
            Two prizes which have entered will be succeeded by many more. The want of information on
            the one hand of philadelphia’s being evacuated, and the countenance which our Armed
            Vessels will derive from the French Squadron on our Coast, must throw several into our
            possession.
          The second Epistle from the Commissioners, of which you have so obligingly favoured me
            with a Copy, strikes me in the same point of view that it did you. It is certainly puerile—and does not border a little on
            indecorum, nothwithstanding their professions of the regard they wish to pay to decency.
            It is difficult to determine, on an extensive scale, though part of their design is
            tolerably obvious, what the Gentlemen  would be at. Had I the honor
            of being a Member of Congress, I do not know how I might feel upon the occasion; but it
            appears to me, the performance must be received with a sort of indignant pleasantry, on
            account of it’s manner on the one hand, and on the other as being truly typical of that
            confusion, in which their prince and nation are.
          By the time this reaches you, I expect the Messieurs Nevilles will be in philadelphia.
            From the Certificates these Gentlemen have provided, if I may hazard a conjecture, they
            are in quest of promotion, particularly the Elder. How far their views may extend, I
            cannot determine; but I dare predict they will be sufficiently high. My present
            intention is to tell you, and with freedom I do it, that Congress can not be well too
            cautious on this head. I do not mean or wish, to derogate from the merit of Messieurs
            Nevilles. The opportunities I have had, will not permit me to speak decisively for, or
            against it. However, I may observe from a certificate, which I have seen, written by
            themselves, or at least by one of them & signed by Genl parsons probably through
            surprize or irresolution, that they are not bad, at giving themselves a good
              character; and I will further add, if they meet with
            any great promotion, I am fully convinced it will be illy borne by our own Officers; and
            that it will be the cause of infinite discontent. The ambition of these men (I do not
            mean of the Messieurs Nevilles in particular, but of the Natives of their Country and
              Foreigners in general) is unlimited & unbounded; and
            the singular in[s]tances of rank, which have been conferred upon them in but too many
            cases, have occasioned general disatisfaction and general complaint. The feelings of our
            own Officers have been much hurt by it, and their ardor and love for the service greatly
            damped. Should a like proceeding still be practised, it is not easy to say, what
            extensive murmurings and consequences may ensue. I will further add, that we have
            already a full proportion of Foreign Officers in our General Councils, and should their
            number be encreased, it may happen upon many occasions, that their voices may equal if
            not exceed the rest. I trust you think me so much a Citizen of the World, as to beleive
            that I am not easily warped or led away, by attachments merely local or American; Yet I
            confess, I am not entirely without ’em, nor does it appear to me that they are
            unwarrantable, if confined within proper limits. Fewer promotions in the foreign line,
            would have been productive of more harmony, and made our warfare more agreable to all
            parties. The frequency of them, is the source of jealousy and of disunion. We have
            many—very many deserving Officers, who are⟩ not opposed to merit wheresoever it is
            found, nor insensible of the advantages derived from a long Service in an experienced
            Army—nor to the principles of policy. Where any of these principles mark the way to
            Rank, I am perswaded, they yield a becoming and willing acquiescence; but where they are not the basis, they feel severely. I will dismiss the
            subject, knowing with you, I need not labour, either a case of justice or of policy. I
            am Dr Sir With sentiments of very warm regard & esteem Yr much obliged &
            Obedt Servt
          
            Go: Washington
          
          
            P.S. The Baron Steuben will also be in Phila. in a day or two. The ostensable cause
              for his going is to fix more certainly with Congress his duties, as Inspector General,
              which is necessary; However, I am disposed to
              beleive, the real one is, to obtain an actual command in the line as a Majr Genl; and
              he may urge a competition set up by Messr Neville for the Inspectors place, on this
              side the Hudson, and a denial by him of his the Baron’s authority, as an argument to
              effect it, and the granting him the Post as a mean of satisfying both.
            I regard & esteem the Baron, as an assiduous—Intelligent &
              experienced Officer; but you may rely on it, if such is his view & he should
              accomplish it, we shall have the whole line of Brigadiers in confusion. They have said
              but little about his Rank as Majr General as he has not had an actual command over
              ’em; But when we marched from Brunswick, as there were but few Majr Generals &
              almost the whole of the Brigadiers engaged at the Court Martial either as Members or
              Witnesses, I appointed him protempore and so expressed it in orders, to conduct a Wing
              to the North River. This measure tho founded in
              evident necessity & not designed to produce to the Brigadiers the least
              possible injury, excited great uneasiness & has been the source of complaint.
              The truth is, we have been very unhappy in a variety of appointments, and our own
              ⟨Officers much injured. Their feelings from this cause have become extremely sensible,
              and the most delicate touch gives them pain. I write as a Friend, and therefore with
              freedom. The Baron’s services in the line he is in, can be singular, and the
              Testimonials he has already received are honorable. It will also be material to have
              the point of the Inspector Generalship, now in question, between him & Monsr
              Neville adjusted. The appointment of the latter it is said, calls him Inspector
              General in the Army commanded by Genl Gates, and under this, as I am informed, he
              denies any Subordination to the Baron and will not know him in his Official capacity. There can be but one head. Yrs
          
          
            G.W.⟩
          
        